FILED
                              UNITED STATES DISTRICT COURT
                                                                                                 OCT ~ 1 2009
                              FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District and
                                                                                          Bankruptcy Courts
Juan F. Evans,                        )
                                      )
                 Plaintiff,           )
                                      )
        v.                            )       Civil Action No.          09 1992
                                      )
                                      )
Ricardo M. Urbina,                    )
                                      )
                 Defendant.           )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in Jorma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)

(2)(B)(iii).

        Plaintiff, a resident of Fort Walton Beach, Florida, sues United States District Judge

Ricardo M. Urbina in his official and individual capacity for dismissing his complaint against the

Clerk ofthe Supreme Court and two assistant clerks. CompI.,-r,-r 4-6. Judges are absolutely

immune from lawsuits predicated on acts taken, as alleged here, in their judicial capacity.

Forrester v. White, 484 U.S. 219, 225 (1988); Stump v. Sparkman, 435 U.S. 349,355-57 (1978);

Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993). The complaint therefore will be

dismissed. A separate Order accompanies this Memorandum Opinion.


                                              ~~.
Date: October ~, 2009                         United States District Judge




                                                                                                                3